United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3617
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
John Trammell,                           *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: August 3, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       After John Trammell sold horses subject to a bank lien without the bank’s
permission, a jury convicted Trammell of bank fraud in violation of 18 U.S.C. § 1344
(1994). On appeal, Trammell first contends the district court abused its discretion by
admitting evidence that Trammell sold some of these horses in Mississippi and then
pleaded guilty to state charges relating to that sale. Contrary to Trammell’s view, the
district court properly admitted this relevant evidence of the charged crime and the
evidence did not unfairly prejudice Trammell. See United States v. Wilson, 177 F.3d
712, 713-14 (8th Cir. 1999).
       Trammell also contends the district court should have granted his motion for
mistrial after the Government inadvertently referred to Trammell’s withdrawn guilty
plea to the federal charges while reading to the jury Trammell’s petition to accept his
guilty plea in the related Mississippi state court case. We disagree. Trammell
specifically requested his entire state court petition be read to the jury, Trammell
refused a cautionary instruction following the reference to his earlier guilty plea, and
any error was harmless in light of the overwhelming evidence of Trammell’s guilt.
See United States v. Martinez, 3 F.3d 1191, 1199 (8th Cir. 1993); United States v.
Sopczak, 742 F.2d 1119, 1122-23 (8th Cir. 1984) (per curiam).

      We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-